DETAILED ACTION

Notice of Pre-AIA  or AIA  status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	
Claims 1-6, 11-19, and 23-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. PGPub. No. 20210036897  to Gardner.
As to Claims 1 and 14, Gardner discloses a radio frequency (RF) wireline communication system and method for filtering interference in RF wireline comprising (Fig. 1, Fig. 5, paragraph [0004, 0016], where data communication between the transceiver over the differential cable implicitly communication in RF):
an interference filter for filtering interference noise at a cable interface that couples a cable of the RF wireline communication system to function circuitry of the RF wireline communication system, the interference filter comprising (Fig. 1, Fig. 5, Fig. 7, paragraph [0004, 0019], where the resistor/capacitor/inductor (RC) terminal (It is well known in art where RC terminal works as filter as disclosed/shown in paragraph [0090]/Fig. 13 of U.S. PGPub. No. 20130293230 presented here as evidential reference) is used to reduce the common mode noise) in differential cable (twist pair line));
a first termination resistance element coupled between a first cable conductor and a system ground (Fig. 1, Fig. 5, Fig. 7, paragraph [0004, 0019, 0029], where the RC terminal (filter) comprises resistor  (first terminal resistance element) for each line to the ground);
a first termination reactance element coupled to the first termination resistance element (Fig. 1, Fig. 5, Fig. 7, paragraph [0004, 0019, 0029, 0030], where the RC terminal (filter) comprises inductor (reactance element) coupled to the resistor);
the first termination reactance element has a first termination reactance value selected to direct signals on the first cable conductor, having predetermined frequency characteristics, away from the system ground (Fig. 1, Fig. 5, Fig. 7, paragraph [0004, 0019, 0029, 0030], where the RC terminal (filter) comprises inductor (reactance element) having specific value to reduce the noise (pull to the ground) from the differential signal (which implicitly having specific frequency for communication) while keeping differential signal away from ground);
the first termination resistance element has a first termination resistance value selected as a pull-down resistance for interference signal having other than the predetermined frequency characteristics, that are not directed by the first termination reactance element away from the system ground, to cause the interference signals, having other than the predetermined frequency characteristics, to propagate to the system ground (Fig. 1, Fig. 5, Fig. 7, paragraph [0004, 0019, 0029, 0030], where the RC terminal (filter) comprises resistor (resistance element) having specific value to reduce the noise (implicitly pull to the ground) from the differential signal (which implicitly having specific frequency for communication)).

As to Claims 2 and 15, Gardner further discloses the system and method further comprising;
when the cable interface of the RF wireline communication system is a differential signal interface in which the first cable conductor is configured to carry one leg of a differential signal and a second cable conductor is configured to carry another leg of the differential signal (Fig. 1, Fig. 5, Fig. 7, paragraph [0004, 0019, 0029, 0030], where the differential signal conducted through two separate wires (first and second cable conductors to carry the leg of differential signal));
a second termination resistance element coupled between the second cable conductor and a system ground (Fig. 1, Fig. 5, Fig. 7, paragraph [0004, 0019, 0029], where the RC terminal (filter) comprises resistors (first and second terminal resistance element) for each line to the ground);
a second termination reactance element coupled to the second termination resistance element (Fig. 1, Fig. 5, Fig. 7, paragraph [0004, 0019, 0029, 0030], where the RC terminal (filter) comprises inductors (first and second reactance elements) coupled to the resistors);
the second termination reactance element has a second termination reactance value selected to direct signals on the second cable conductor, having predetermined frequency characteristics, away from the system ground (Fig. 1, Fig. 5, Fig. 7, paragraph [0004, 0019, 0029, 0030], where the RC terminal (filter) comprises inductors (first and second reactance elements) having specific value to reduce the noise (pull to the ground) from the differential signal (which implicitly having specific frequency for communication) while keeping differential signal away from ground);
the second termination resistance element has a second termination resistance value selected as a pull-down resistance for interference signal having other than the predetermined frequency characteristics, that are not directed by the second termination reactance element away from the system ground, to cause the interference signals, having other than the predetermined frequency characteristics, to propagate to the system ground (Fig. 1, Fig. 5, Fig. 7, paragraph [0004, 0019, 0029, 0030], where the RC terminal (filter) comprises resistors (first and second resistance elements) having specific value to reduce the noise (implicitly pull to the ground) from the differential signal (which implicitly having specific frequency for communication)).

As to Claims 3 and 16, Gardner further discloses the system and method wherein the second termination resistance value of the second termination resistance element is equal to the first termination resistance value of the first termination resistance element (Fig. 1, Fig. 5, Fig. 7, paragraph [0004, 0019, 0029, 0030, 0033, 0037], where the both resistors and inductors for first and second differential lines are implicitly designed for either having same value or different value for optimizing noise reduction).

As to Claims 4 and 17, Gardner further discloses the system and method wherein the second termination reactance value of the second termination reactance element is equal to the first termination reactance value of the first termination reactance element (Fig. 1, Fig. 5, Fig. 7, paragraph [0004, 0019, 0029, 0030, 0033, 0037], where the both resistors and inductors for first and second differential lines are implicitly designed for either having same value or different value for optimizing noise reduction).

As to Claims 5 and 18, Gardner further discloses the system and method wherein the first termination reactance element having the first termination reactance value is a first termination inductance element having a first termination inductance value (Fig. 1, Fig. 5, Fig. 7, paragraph [0004, 0019, 0029, 0030], where the RC terminal (filter) comprises inductors (first and second inductance elements) having specific value to reduce the noise).

As to Claims 6 and 19, Gardner further discloses the system and method wherein the first termination inductance element is coupled in series with the first termination resistance element between the first cable conductor and the system ground (Fig. 1, Fig. 5, Fig. 7, paragraph [0004, 0019, 0029, 0030], where the RC terminal (filter) comprises inductors are coupled with resistors in series);
the predetermined frequency characteristics comprise frequencies above a predetermined cutoff frequency (Fig. 1, Fig. 5, Fig. 7, paragraph [0004, 0019, 0029, 0030, 0034], where the resistor/capacitor/inductor (RC) terminal (RC filter) implicitly having specific cutoff frequency reduce the noise (AC noise – lower frequency) while passing data signal in specific frequencies).

As to Claims 10 and 23, Gardner further discloses the system and method wherein the first termination inductance element is coupled in series with additional resistance element, between the first cable conductor and the system ground, and in parallel with the terminal termination resistance element (Fig. 6, Fig. 7, paragraph [0004, 0019, 0029, 0030, 0036], where the inductor connected in series with resistor (R1) to ground is connected with additional resistor (R5) in parallel to the ground).

As to Claims 11 and 24, Gardner further discloses the system and method wherein:
the first termination reactance element having a first termination reactance value is  a first termination capacitance element having a first termination capacitance value (Fig. 6, Fig. 7, paragraph [0004, 0019, 0029, 0030, 0036], where the RC terminal (filter) comprises capacitor (first capacitance element) having specific value to reduce the noise (pull to the ground) from the differential signal);
the first termination capacitance element is coupled inline in the first cable conductor adjacent to the first termination resistance element in a direction toward the functional circuitry (Fig. 6, Fig. 7, paragraph [0004, 0019, 0029, 0030, 0036], where the RC terminal (filter) comprises capacitor (first capacitance element) connected to differential line (directional) adjacent to first resistor (R1) to the ground).

As to Claims 12 and 25, Gardner further discloses the system and method further comprising an additional resistance element in parallel with the first termination capacitance element (Fig. 6, Fig. 7, paragraph [0004, 0019, 0029, 0030, 0036], where the RC terminal (filter) comprises resistor (R1) in parallel with capacitor (C7) while R5 in series to the ground from the differential line).

As to Claims 13 and 26, Gardner further discloses the system and method further comprising an inductance element in parallel with the first termination capacitance element (Fig. 6, Fig. 7, paragraph [0004, 0019, 0029, 0030, 0036], where the RC terminal (filter) comprises inductor (L1) in parallel with capacitor (C7) to the ground from the differential line);
the predetermined frequency characteristics comprise a predetermined range of frequencies (Fig. 1, Fig. 5, Fig. 7, paragraph [0004, 0019, 0029, 0030, 0034], where the resistor/capacitor/inductor (RC) terminal (RC filter) implicitly having specific operating frequencies for differential signal communication).


Allowable Subject Matter
Claims 7-9 and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fail to anticipate or render obvious step of selecting specific resistance and inductance values in range for specific operating range.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG S AHN whose telephone number is (571)270-3706.  The examiner can normally be reached on M-F: 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUNG S AHN/Examiner, Art Unit 2631                                                                                                                                                                                                        (571)-270-3706
sung.ahn@uspto.gov